                                           Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 1 of 19



                                     1    Robert T. Mills (Arizona Bar #018853)
                                          Sean A. Woods (Arizona Bar #028930)
                                     2    Jordan C. Wolff (Arizona Bar #034110)
                                          MILLS + WOODS LAW, PLLC
                                     3    5055 North 12th Street, Suite 101
                                          Phoenix, Arizona 85014
                                     4    Telephone 480.999.4556
                                          docket@millsandwoods.com
                                     5    Attorneys for Plaintiff
                                     6
                                     7                           UNITED STATES DISTRICT COURT
                                     8                                  DISTRICT OF ARIZONA
                                     9     Madison Alley Transportation &              Case No.: 2:17-cv-03038-SMB
                                           Logistics, Inc., a New York Corporation,
                                    10                                                    PLAINTIFF’S RESPONSE IN
                                                                Plaintiff,              OPPOSITION TO DEFENDANTS’
                                    11
                                                                                           MOTION FOR SUMMARY
5055 North 12th Street, Suite 101




                                                        vs.                                     JUDGMENT
  MILLS + WOODS LAW, PLLC




                                    12
   Phoenix, AZ 85014-2555




                                    13     Western Truck Insurance Services, Inc., a
         480.999.4556




                                           California corporation, Robert Dion and         (Assigned to the Hon. Susan M.
                                    14     Jane Doe Dion, husband and wife, John                     Brnovich)
                                           Does and Jane Does I-X, ABC
                                    15     Partnerships I-X, ABC Limited Liability
                                    16     Companies I-X, and XYZ Corporations I-
                                           X,
                                    17
                                                                Defendants.
                                    18
                                               Plaintiff Madison Alley Transportation and Logistics, Inc. (“MATL”), by and
                                    19
                                         through undersigned counsel, submits its Response in Opposition to Defendants’ Motion
                                    20
                                         for Summary Judgment.
                                    21
                                               The following Memorandum of Points and Authorities, Plaintiff’s concurrently filed
                                    22
                                         Separate Statement of Facts (“PSOF”) and Controverting Statement of Facts (“CSOF”),
                                    23
                                         and Defendants’ Separate Statement of Facts (“DSOF”) incorporated herein by this
                                    24
                                         reference support this response.
                                    25
                                    26
                                    27
                                    28
                                              Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 2 of 19



                                     1                     MEMORANDUM OF POINTS AND AUTHORITIES
                                     2 I.         STATEMENT OF FACTS
                                     3            MATL was incorporated in 2013. PSOF ¶ 1. MATL’s business involves storing and
                                     4 delivering goods used in displays by large, retail merchants, such as department stores.
                                     5 PSOF ¶ 2. Mindi Peters had an ownership interest in MATL and Jeff Owen ran the day to
                                     6 day operation of MATL. PSOF ¶¶ 3-4.
                                     7            A.     MATL Moves its Warehouse Operations to Arizona
                                     8            In June 2015, MATL moved its warehouse operations from New York to Phoenix,
                                     9 Arizona. PSOF ¶ 5. On June 10, 2015, MATL executed a commercial lease (the “Lease”)
                                    10 with Phoenix Investors #26 Union Hills, LLC (“Landlord”) for a 8,329 square feet building
                                    11 with multiple offices and a warehouse located at 2400 W. Union Hills, Suite 100, Phoenix,
5055 North 12th Street, Suite 101




                                    12 Arizona (the “Property”). PSOF ¶ 6. The base rent for the Property was $5,247.27. PSOF
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 ¶ 7. The Lease required MATL to obtain and retain liability insurance; property insurance-
         480.999.4556




                                    14 building, improvements, and rental value; and lessee’s property insurance for the duration
                                    15 of the Lease. PSOF ¶¶ 8-12. Additionally, pursuant to the Lease, in order to modify the
                                    16 insurance requirements under the Lease, both MATL and the Landlord had to agree to the
                                    17 modification in writing. PSOF ¶¶ 13-14. However, at no time did MATL and the Landlord
                                    18 agree in writing, or otherwise, to modify the insurance requirements under the Lease. PSOF
                                    19 ¶ 15.
                                    20            MATL engaged Defendant Western Truck Insurance Services, Inc. (“Western
                                    21 Truck”), an insurance broker, to procure for MATL the appropriate insurance required by
                                    22 the Lease. PSOF ¶¶ 16-17. Defendant Robert Dion, a Western Truck employee, was the
                                    23 insurance agent and the producer who worked to obtain the appropriate insurance for
                                    24 MATL.1 PSOF ¶ 18.
                                    25            On June 9, 2015, prior to executing the Lease, Mr. Owen sent Mr. Dion a copy of
                                    26 the Lease, which specified the appropriate insurance MATL was required to obtain. PSOF
                                    27 ¶ 20. After receiving the Lease from Mr. Owen, Mr. Dion began the process of procuring
                                    28   1   Mr. Dion was not licensed to sell insurance in Arizona. PSOF ¶ 19.

                                                                                       2
                                             Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 3 of 19



                                     1 the appropriate insurance under the Lease. PSOF ¶ 21. On June 9, 2015, Mr. Dion sent a
                                     2 quote for general liability insurance coverage to MATL, which, in part, stated, “Our pledge
                                     3 is to afford you with the highest degree of service in honoring your needs and requirements
                                     4 in your industry. We promise to provide you with the best coverage and lowest premiums
                                     5 available to us.”2 PSOF ¶ 23. The June 9, 2015 letter also stated, “[Western Truck] will
                                     6 provide Insurance marketing services, administration of policies, support services to you
                                     7 regarding this insurance, and other risk management consultation[.]”3 PSOF ¶ 25.
                                     8          On June 10, 2015, Western Truck sent CK Specialty Insurance Associates, Inc.
                                     9 (“CK Specialty”), an insurance underwriter a “Commercial Insurance Application” dated
                                    10 June 10, 2015 for commercial general liability for MATL.4 PSOF ¶ 27. On June 10, 2015,
                                    11 Donna Abowitt, an assistant property manager for the Property, sent Mr. Owen an email
5055 North 12th Street, Suite 101




                                    12 with the subject: “Tenant Insurance Requirements.” PSOF ¶ 29. Attached thereto was the
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 document titled “Tenant Insurance Requirements.”5 Mr. Owen forwarded that email and
         480.999.4556




                                    14 the attachment to Mr. Dion that same day. PSOF ¶ 30. Mr. Owen forwarded to Mr. Dion a
                                    15 separate email, in which Pam Collins, an employee for the Property management company,
                                    16 stated, “Hi Jeff, Leave [the loss of rents requirement] off for now. We will get you a sample
                                    17 worksheet tomorrow and you can send it to your agent to update the certificate.” PSOF ¶¶
                                    18 32-33.
                                    19          On June 12, 2015, Western Truck sent an email to MATL that included an attached
                                    20 Certificate of Liability Insurance for MATL’s general liability insurance. PSOF ¶ 34. The
                                    21 Landlord was not copied on the email. PSOF ¶ 34. On June 26, 2015, MATL employee,
                                    22 Tricia Males, sent an email to Mr. Dion stating, “Hello Robert, Attached please find the
                                    23
                                         2
                                         The June 9, 2015 quote incorrectly stated MATL’s address was 2450 West Union Hills
                                    24 Dr., Phoenix, AZ 85027. PSOF ¶ 24.
                                       3 Mr. Dion stated that “Risk management is helping them to keep their risks down, keep
                                    25
                                       their claims down, keep -- just keep the -- you know, manage your business properly so
                                    26 you cut down on claims is basically why they would do it.” PSOF ¶ 26.
                                       4 The “Commercial Insurance Application” dated June 10, 2015, incorrectly stated that
                                    27 MATL’s address was 2450 W Union Hills Dr. Phoenix, AZ 85027. PSOF ¶ 28.
                                       5
                                    28 The “Tenant Insurance Requirements” document referenced specific sections in the Lease
                                       pertaining to the insurance MATL was required to obtain under the Lease. PSOF ¶ 31.

                                                                                     3
                                             Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 4 of 19



                                     1 additional requirements for Insurance per the leasing company. Please email a quote listing
                                     2 total cost for the insurance as they require.” PSOF ¶ 36. The Tenant Insurance
                                     3 Requirements document;6 Section 8 of the Lease (pages 15-17); and a Business Income
                                     4 Worksheet were attached to the email.7 PSOF ¶ 37. Mr. Dion forwarded the email,
                                     5 including the attachments to Yana Conners of CK Specialty and stated:
                                     6                Can you look over these requirements and give us an idea how
                                                      much it will cost the insured. They're asking to get a quote
                                     7                first, not that it's probably going to matter if it's what the
                                                      landlord requires. I think we went over some of this when we
                                     8                first wrote the policy.
                                     9 PSOF ¶ 40.
                                    10          On July 2, 2015, as part of MATL’s application for insurance, Western Truck filled
                                    11 out a “Property Section” form, which stated $50,000 for Business Personal Property
5055 North 12th Street, Suite 101




                                    12 (“BPP”) and $20,000 for Business Income (“BI”). PSOF ¶ 41. Mr. Dion was listed as the
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 producer. Id. The “Property Section” form had a section for applicant’s signature; however,
         480.999.4556




                                    14 no representative of MATL ever saw or signed the document PSOF ¶ 42. Western Truck
                                    15 emailed the “Property Section” form it had filled out regarding MATL to CK Specialty
                                    16 without copying MATL in the email. PSOF ¶ 43. On July 2, 2015, Arti Chand, a Western
                                    17 Truck employee, sent an email to Phyllis Holt of CK Specialty, requesting a quote for
                                    18 “$50,000 BPP and $20,000 Business Income” for MATL without copying MATL in the
                                    19 email.8 PSOF ¶ 44. Mr. Dion testified that he determined the $20,000 amount of BI and he
                                    20 told Ms. Chand to request $20,000 in BI for MATL from CK Specialty. PSOF ¶ 46.
                                    21 However, Neither Mr. Owen nor any other representative of MATL told Mr. Dion that
                                    22 MATL wanted $20,000 for BI. PSOF ¶ 48. Without MATL’s knowledge or prior approval
                                    23 of the amount, Defendants proceeded to obtain a policy of insurance for BI and BPP. Id.
                                    24
                                    25   6
                                         Tenant Insurance Requirements document is the same document that Mr. Owen sent to
                                    26 Mr. Dion on June 10, 2015. PSOF ¶ 29.
                                       7 Tenant Insurance Requirements document is the same document that Mr. Owen sent to
                                    27 Mr. Dion on June 10, 2015. PSOF ¶ 38.
                                       8 The “Commercial Insurance Application” and a “Property Section” forms dated July 2,
                                    28
                                       2015 were attached to the email chain. PSOF ¶ 47

                                                                                    4
                                           Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 5 of 19



                                     1         B.    The Policy
                                     2         On September 15, 2015, Colony Insurance Company issued an amendment to

                                     3 MATL’s policy that included $50,000 Limit of Insurance for BPP with 90% Coinsurance
                                     4 and $20,000 Limit of Insurance for BI with Extra Expense (“EE”) including Rental
                                     5 Value with 90% Coinsurance. PSOF ¶ 50. However, the Policy incorrectly stated that
                                     6 MATL’s address was 2450 W. Union Hills Dr, Phoenix, Maricopa, AZ 85027. PSOF ¶ 51.
                                     7 The Policy defined BI as the “a. Net Income (Net Profit or Loss before income taxes) that
                                     8 would have been earned or incurred; and b. Continuing normal operating expenses
                                     9 incurred, including payroll.” PSOF ¶ 52. The Policy contained a Coinsurance clause, which
                                    10 provided, in part:
                                    11               1. The Coinsurance percentage shown for Business Income in
                                                     the Declarations; times
5055 North 12th Street, Suite 101




                                                     2. The sum of:
  MILLS + WOODS LAW, PLLC




                                    12
                                                     a. The Net Income (Net Profit or Loss before income taxes),
      Phoenix, AZ 85014




                                    13               and
         480.999.4556




                                                     b. Operating expenses, including payroll expenses, that would
                                    14               have been earned or incurred (had no loss occurred) by your
                                                     “operations” at the described premises for the 12 months
                                    15               following the inception, or last previous anniversary date, of
                                                     this policy (whichever is later).
                                    16
                                    17 PSOF ¶ 53.
                                    18         The Policy also had a “Business Income Agreed Value” clause, which, in part,
                                    19 provides:
                                    20               a. To activate this Optional Coverage: (1) A Business Income
                                                     Report/Work Sheet must be submitted to us and must show
                                    21               financial data for your “operations”: (a) During the 12
                                                     months prior to the date of the Work Sheet; and (b) Estimated
                                    22               for the 12 months immediately following the inception of this
                                                     Optional Coverage.
                                    23
                                    24 PSOF ¶ 54.
                                    25         However, Mr. Dion did not inform MATL of the Coinsurance clause nor did Mr.
                                    26 Dion request any of MATL finances or “operating expenses.” PSOF ¶¶ 56, 60. Mr. Dion
                                    27 did not inform MATL that the Coinsurance Clause of the Policy required MATL’s
                                    28 Operating Expenses. Despite receiving a copy of the Landlord’s Business Income

                                                                                   5
                                             Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 6 of 19



                                     1 Worksheet, Mr. Dion did not fill it out.9 PSOF ¶¶ 56-57. Mr. Dion did not submit any of
                                     2 MATL’s financial data regarding MATL’s business operations to CK Specialty or the
                                     3 Landlord. PSOF ¶ 59.
                                     4          Furthermore, Mr. Dion did not read MATL’s Policy. PSOF ¶ 61. Since the Policy
                                     5 stated the incorrect address, Mr. Owen did not receive a copy of the Policy until June 24,
                                     6 2016. PSOF ¶ 62-63.
                                     7          C.    The Renewal of MATL’s Policy
                                     8          In November 2015, Mr. Owen informed Mr. Dion that he was shutting down his
                                     9 two other businesses—Owen Logistics and Meridian Moving Systems—and he was
                                    10 merging the trucking operations of Meridian Transportation and Logistics (“MTL”) with
                                    11 MATL. PSOF ¶ 64. As a result, Mr. Owen requested that Mr. Dion obtain trucking
5055 North 12th Street, Suite 101




                                    12 insurance for MATL due to the merger. PSOF ¶ 65. During this process, Mr. Dion asked
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 Mr. Owen how much business MATL had done at the time. PSOF ¶ 65. Mr. Owen told
         480.999.4556




                                    14 him that MATL had done approximately $900,000 as of November 2015 Id.10
                                    15          In April 2016, as part of the renewal process, Mr. Dion created a “Renewal Pink
                                    16 Sheet” that stated MATL’s estimated gross receipts were $900,000—the exact amount Mr.
                                    17 Owen told him five months prior. PSOF ¶¶ 65, 67-68. Despite knowing that MATL’s
                                    18 estimated gross receipts were in November 2015 were $900,000, Mr. Dion did not at any
                                    19 time inform MATL that MATL needed to change or update its BI coverage. PSOF ¶ 69.
                                    20          Western Truck drafted a renewal of insurance letter to MATL dated June 3, 2016
                                    21 (“Renewal Letter”).11 PSOF ¶ 71. The second paragraph on the Renewal Letter stated:
                                    22                In reviewing the policy, along with the information we
                                                      currently have about your operations, we have determined
                                    23                that the best coverage and lowest price are as shown on the
                                                      attached quotation. If you have any information that we are
                                    24                unaware of please let us know.
                                    25
                                         9
                                         The Business Income Worksheet is used to determine the total business income exposure
                                    26
                                       to be insured. PSOF ¶ 8.
                                    27 10 On November 13, 2015, Defendants issued a revised quote to MATL for three trucks.
                                    28 PSOF   ¶ 66.
                                       11 Mr. Dion reviewed, approved, and signed the Renewal Letter. PSOF ¶ 70.


                                                                                    6
                                              Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 7 of 19



                                     1 PSOF ¶ 71.
                                     2           The attached quotation in the Renewal Letter provided for the same coverage that
                                     3 Defendants procured for MATL the prior year:
                                     4           •     4mm/3mm agg/occ for general liability;
                                                 •     $50,000 Business Personal Property with $1,000 deductible; and
                                     5           •     $20,000 Business Income/Extra Expense
                                     6 PSOF ¶ 72.
                                     7           On June 7, 2016, Mr. Dion sent Mr. Owen an email with the Renewal Letter attached
                                     8 thereto. PSOF ¶ 73. The Renewal Letter did not specify whether the BI coverage was
                                     9 weekly, monthly, annually, or otherwise. PSOF ¶ 74. Because Mr. Dion had told Mr. Owen
                                    10 that the BI was calculated weekly, Mr. Owen understood that the $20,000 amount stated in
                                    11 the Renewal Letter was a weekly amount. Id. On June 9, 2016, Ms. Peters executed the
5055 North 12th Street, Suite 101




                                    12 renewal policy. PSOF ¶ 75.
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13           D.    The Incident
         480.999.4556




                                    14           MATL subleased part of its warehouse space to Fully Loaded, LLC (“Fully
                                    15 Loaded”). PSOF ¶ 76. On June 9, 2016, a Fully Loaded employee was operating a forklift.
                                    16 PSOF ¶ 77. The employee was transporting a crate and hit a sprinkler with the crate. Id.
                                    17 The sprinkler flooded the entire warehouse and office space of the Property. PSOF ¶ 78.
                                    18 Water from the sprinkler damaged MATL’s business property as well as Mr. Owen’s and
                                    19 Ms. Peter’s personal property they stored at the Property.12 PSOF ¶ 79. Due to the extensive
                                    20 water damage, MATL was not able to use the Property for five months because of black
                                    21 water.13 PSOF ¶ 84-87.
                                    22 II.       LEGAL ARGUMENT
                                    23           A.    Legal Standard
                                    24           A court should not grant a motion for summary judgment unless “the movant shows
                                    25 that there is no genuine dispute as to any material fact and the movant is entitled to
                                    26
                                    27   12
                                          85% of MATL’s business and personal property was not salvageable. PSOF ¶ 80.
                                         13
                                         Black water is grossly unsanitary and contaminated water and it is potentially dangerous
                                    28
                                       to work in an office where there is black water. PSOF ¶¶ 82-83.

                                                                                     7
                                              Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 8 of 19



                                     1 judgment as a matter of law.” 14 Fed. R. Civ. P. 56(a). In assessing the record to determine
                                     2 whether a genuine issue as to any material fact exists, the court is required to resolve all
                                     3 ambiguities and draw all factual inference in favor of the party against whom summary
                                     4 judgment is sought. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The party
                                     5 opposing the motion is entitled to have his or her version of the facts accepted as true and,
                                     6 moreover, to have all internal conflicts resolved in his or her favor. Charbonnages de
                                     7 France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979). In reviewing a motion for summary
                                     8 judgment, a court must “not weigh the evidence or determine the truth of the matter but
                                     9 only determine whether there is a genuine issue for trial.” Meade v. Cedarapids, Inc., 164
                                    10 F.3d 1218, 1221 (9th Cir. 1999).
                                    11           B.    Negligence
5055 North 12th Street, Suite 101




                                                 To prove an action for negligence, a plaintiff must demonstrate a duty owed from
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13 the defendant to the plaintiff. Gipson v. Kasey, 214 Ariz. 141 ¶ 9 (2007). Such an inquiry
         480.999.4556




                                    14 is normally a question of law for the court. Id. at ¶ 10. “The existence of a duty is a distinct
                                    15 issue from whether the standard of care has been met in a particular case.” Id. While the
                                    16 question of whether a duty is owed is a question for the Court, “what the defendant must
                                    17 do, or must not do… to satisfy the duty… is an issue of fact that turns on the specifics of
                                    18 the individual case.” Id. at ¶ 10 (internal quotations and citations omitted).
                                    19           As a preliminary matter: MATL asserted negligence claims against both Western
                                    20 Truck, as the broker, and Dion, as the insurance agent. (Doc. 1-1 at 18, ¶¶ 71-73). However,
                                    21 even though Defendants’ cited case law referring to the broker’s standard of care,
                                    22 Defendants do not make any argument nor present any facts that support as a matter of law
                                    23 that Plaintiff’s negligence claims against Western Truck should be dismissed. Id.
                                    24
                                    25
                                    26
                                         14
                                         Defendants contended the proper standard for summary judgment is Ariz. R. Civ. P
                                    27 56(c). (Doc. 73 at 9:21:25). Additionally, Defendants only cite to Arizona state court
                                    28 opinions to support the standard for summary judgment. Id. at 9:21-10:7. However, this
                                       matter is in federal court and the applicable standard is Fed. R. Civ. P. 56.

                                                                                       8
                                              Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 9 of 19



                                     1                  1.     Defendants owed MATL a duty to exercise reasonable care, skill,
                                                               and diligence in carrying out the agent’s duties in procuring
                                     2                         insurance.
                                     3            The Arizona Supreme Court has held that a licensed insurance agent owes to his or

                                     4 her client or customer a duty “to exercise reasonable care, skill and diligence in carrying
                                                                                      15
                                     5 out the agent’s duties in procuring insurance.” Darner Motor Sales, Inc. v. Universal
                                     6 Underwriters Ins. Co., 140 Ariz. 383, 397, 682 P.2d 388, 402 (1984). See also Fink v.
                                     7 Brown & Brown Program Ins. Services Inc., CV-17-03869-PHX-DLR, 2018 WL 1744999,
                                     8 at *2 (D. Ariz. Apr. 11, 2018). An agent also has the duty “‘to advise his client as to the
                                     9 insurance he wants including the limits of the policy to be issued.’” Id. (quoting Kenyon v.
                                    10 Larsen, 286 N.W. 2d 759, 764 (Neb. 1980) (internal quotations omitted, emphasis added);
                                    11 Webb v. Gittlen, 217 Ariz. 363, 174 P.3d 275 (Ariz. 2008).
5055 North 12th Street, Suite 101




                                                 The Darner court explained:
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13                  An insurance agent performs a personal service for his client,
         480.999.4556




                                                        in advising him about the kinds and extent of desired coverage
                                    14                  and in choosing the appropriate insurance contract for the
                                                        insured. Ordinarily, an insured will look to his insurance
                                    15                  agent, relying, not unreasonably, on his expertise in placing
                                                        his insurance problem in the agent's hands.
                                    16
                                    17 Id., 140 Ariz. at 397 (quoting McAlvain v. General Ins. Co. of America, 97 Idaho 777, 780,
                                    18 554 P.2d 955, 958 (1976) (internal citations omitted)) (emphasis added).
                                    19           Moreover, the Arizona Court of Appeals has held that:
                                    20                  … an agent owes a duty to a client or customer to exercise
                                                        reasonable care, skill, and diligence in procuring insurance and
                                    21                  that questions of the applicable standard of care and whether
                                    22                  the agent breached his duty by failing to recommend specific
                                                        coverage present questions for the trier of fact.
                                    23
                                         Sw. Auto Painting & Body Repair, Inc. v. Binsfeld, 183 Ariz. 444, 445, 904 P.2d 1268,
                                    24
                                         1269 (App. 1995), corrected (June 2, 1995) (emphasis added).
                                    25
                                    26
                                         15
                                         Recently, the Arizona Supreme Court held that an insurance agent had a common-law
                                    27 duty of care to its customers and whether the agent’s failure breached [the agent’s] common
                                    28 law duty of care, [is] a question[] for the trier of fact. Wilks v. Manobianco, 237 Ariz. 443,
                                       447, ¶ 11, 352 P.3d 912, 916 (2015) (citing Gipson v. Kasey, 214 Ariz. at 143 ¶ 10).

                                                                                       9
                                              Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 10 of 19



                                     1            Despite this long-standing case law, Defendants argue that this Court should enter
                                     2 a judgment in their favor as a matter of law because Defendants owed MATL no duty other
                                     3 than to provide the insurance coverage that the client specifically ordered or requested or
                                     4 informing the insured that the requested coverage in unavailable. (Doc. 73 at 10:9-23.) This
                                     5 is not Arizona law.
                                     6            Defendants’ reliance on BNCCORP, Inc. v. HUB Int’l Ltd., 243 Ariz. 1 (App.
                                     7 2017)16 is misplaced. In BNCCORP the issue whether the insurance professional breached
                                     8 the standard of care was determined only after a bench trial on the merits. Id. The Court of
                                     9 Appeals held only that the trial court’s finding that the broker did not breach the standard
                                    10 of care was not “clearly erroneous”. BNCCORP, Inc. 243 Ariz. at 9 ¶ 35.
                                    11            The Court of Appeals indicated that “[w]hether the defendant’s conduct breached
5055 North 12th Street, Suite 101




                                    12 the standard of care is usually a question for the trier of fact.” Id. 243 Ariz. at 10, ¶ 40. The
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 Court of Appeals ultimately found that “[t]he evidence is sufficient to support the trial
         480.999.4556




                                    14 court’s ruling that [the insurance broker] did not breach the applicable standard of
                                    15 care.” Id. The BNCCORP Court stated that the trial courts are required to “[]examine the
                                    16 facts and undertake that inquiry. Id. 243 Ariz. at 10, ¶ 43.
                                    17            Defendants attempt to transform the narrow holding in BNCCORP regarding the
                                    18 legal duty owed by insurance professionals to their customers or clients. Such an attempt
                                    19 has already been specifically rejected by the U.S. District Court of the District of Arizona.
                                    20 See Fink, WL 1744999, at *3 (D. Ariz. Apr. 11, 2018) (“Contrary to Defendant’s argument,
                                    21 the [BNCCORP] court did not hold as a matter of law that such conduct could never breach
                                    22 the duty applicable to the insurer-insured relationship.”)
                                    23                  2.     It is an issue of fact whether Defendants breached the standard of
                                                               care
                                    24
                                    25            In their motion, the Defendants conflate concepts of duty and standard of conduct.
                                    26 This is improper. “[T]he existence of a duty is not to be confused with details of the
                                    27
                                         16Defendants also cite to the BCNCORP, Inc. v. HUB Int'l Ltd., 2014 WL 12756213
                                    28
                                         (Ariz.Super.), the superior court opinion the BCNCORP Court affirmed.

                                                                                       10
                                          Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 11 of 19



                                     1 standard of conduct.” Fink, 2018 WL 1744999, at *2 (quoting Markowitz at 146 Ariz. at
                                     2 355).
                                     3         In Fink, the court explained that:
                                     4                The precise conduct required to comply with the applicable
                                                      duty “ha[s] to do with whether the defendant breached the
                                     5                applicable standard of care, not whether a duty and attendant
                                     6                standard of care exist.” Sw Auto, 904 P.2d at 1271. For
                                                      example, in Coburn, the court distinguished the city’s duty to
                                     7                keep the streets reasonably safe from the specific conduct—
                                                      posting warning signs, installing traffic control devices, fixing
                                     8                potholes—required to comply with that duty. Coburn, 691 P.2d
                                                      at 1080. The court reasoned that “[a]ttempting to define or
                                     9                evaluate conduct in terms of duty tends to rigidify the concept
                                                      of negligence—a concept which, by definition, must vary
                                    10                from case to case, depending upon the relationship of the
                                                      parties and the facts of each case.” Id.
                                    11
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12 Fink, 2018 WL 1744999, at *2. (emphasis added). As noted above, Defendants’ duty was
      Phoenix, AZ 85014




                                    13 to exercise reasonable care. Whether that duty was breached is an issue of fact.
         480.999.4556




                                    14                       a.     MATL specifically requested the required insurance under
                                                                    the Lease
                                    15
                                    16         Defendants contend that it complied with MATL’s “specific” request for insurance
                                    17 by procuring $20,000 in BI. This is false. MATL specifically requested the Defendants
                                    18 procure the required insurance under the Lease. PSOF ¶¶ 29-31. Additionally, at no time
                                    19 did MATL request BI insurance limited to $20,000 annually. PSOF ¶ 74.
                                    20                       b.     The $20,000 BI did not even cover the Rental Value of the
                                                                    Lease
                                    21
                                    22         Among the coverage requirements under the Lease was Rental Value:
                                    23                Lessor shall also obtain and keep in force during the term of
                                                      this Lease a policy or policies in the name of Lessor, with loss
                                    24                payable to Lessor and any Lender(s), insuring the loss of the
                                                      full rental and other charges payable by all lessees of the
                                    25                Building to Lessor for one year (including all Real Property
                                                      Taxes, insurance costs, all Common Area Operating Expenses
                                    26                and any scheduled rental increases)
                                    27 PSOF ¶ 9.
                                    28

                                                                                     11
                                          Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 12 of 19



                                     1         The Lease stated that the base was $5,247.27 per month. PSOF ¶ 7. To be compliant
                                     2 with the Lease, MATL needed insurance coverage for at least $62,967.24, which was
                                     3 equivalent to 12 months of the base rent. PSOF ¶ 10. The BI insurance that Defendants
                                     4 procured for MATL included EE with Rental Value. PSOF ¶ 50. However, the total
                                     5 amount of the BI coverage was only $20,000—$42,967.24 less than the Lease required just
                                     6 for the loss of rent coverage. This alone creates a genuine issue of fact regarding MATL’s
                                     7 negligence claim against Defendants. Therefore, Defendants’ Motion for Summary
                                     8 Judgment must be denied.
                                     9                       c.      Defendants failed to disclose material terms of the policy
                                    10         In Arizona, an insurance producer has an obligation to disclose material terms of
                                    11 the policy, which means that the terms were sufficiently important to influence a reasonable
5055 North 12th Street, Suite 101




                                    12 person’s actions, to his customer. Rawlings v. Apodaca, 151 Ariz. 149, 156-57, 726 P.2d
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 565, 572-73 (1986); Nardelli v. Metro. Grp. Prop. & Cas. Ins. Co., 230 Ariz. 592, 603,
         480.999.4556




                                    14 277 P.3d 789, 800 (App. 2012) (citing Ariz. Admin. Code R20-6-801(D) (1)-(2)). “[n]o
                                    15 agent shall conceal from first party claimants benefits, coverages or other provisions of any
                                    16 insurance policy or insurance contract when such benefits, coverages or other provisions
                                    17 are pertinent to a claim.”
                                    18         Here, MATL did not even receive a copy of the Policy until June 24, 2016. PSOF ¶
                                    19 63. Mr. Dion could not have informed MATL of any of the terms of the Policy because he
                                    20 never read it. PSOF ¶ 61.
                                    21         Defendants claim that MATL is to blame for the Defendants’ failure to provide the
                                    22 necessary items to complete the Business Income Worksheet; however, without knowing
                                    23 the terms of the Policy, MATL would not know that the information was required.
                                    24         Section of 8.2(a) of the Lease, in part, states:
                                    25                Said policy or policies shall also contain an agreed valuation
                                                      provision in lieu of any co-insurance clause, waiver of
                                    26                subrogation, and inflation guard protection causing an increase
                                                      in the annual property insurance coverage amount by a factor
                                    27                of not less than the adjusted U.S. Department of Labor
                                                      Consumer Price Index for All Urban Consumers for the city
                                    28                nearest to where the Premises are located.

                                                                                      12
                                              Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 13 of 19



                                     1 PSOF ¶ 11.
                                     2            The Coinsurance clause under the Policy states:
                                     3                   The Coinsurance percentage shown for Business Income in the
                                                         Declarations; times
                                     4                   2. The sum of:
                                     5                   a. The Net Income (Net Profit or Loss before income taxes),
                                                         and
                                     6                   b. Operating expenses, including payroll expenses, that would
                                                         have been earned or incurred (had no loss occurred) by your
                                     7                   “operations” at the described premises for the 12 months
                                                         following the inception, or last previous anniversary date, of
                                     8                   this policy (whichever is later).17
                                     9 PSOF ¶ 53.
                                    10            The Policy also had a “Business Income Agreed Value” clause, which, in part,

                                    11            provides:
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12                   a. To activate this Optional Coverage: (1) A Business Income
                                                            Report/Work Sheet must be submitted to us and must
      Phoenix, AZ 85014




                                    13                      show financial data for your “operations”: (a) During the
         480.999.4556




                                                            12 months prior to the date of the Work Sheet; and (b)
                                    14                      Estimated for the 12 months immediately following the
                                                            inception of this Optional Coverage.
                                    15
                                         PSOF ¶ 54.
                                    16
                                                  Since MATL did not have a copy of the Policy, it had no way of knowing that the
                                    17
                                         Coinsurance clause required MATL’s Net Income and Operating Expenses. Further,
                                    18
                                         without having a copy of the Policy, MATL had no way of knowing that Defendants
                                    19
                                         decided to do an agreed value in lieu of the Coinsurance clause.
                                    20
                                                  C.     There is a Material Issue of Fact Regarding Plaintiff’s Negligent Hiring,
                                    21                   Supervision, and Training Claim
                                    22            Defendants’ sole argument for summary judgment on MATL’s negligent
                                    23 supervision claim is that Mr. Dion was supposedly not negligent; therefore, Western Truck
                                    24 cannot be liable for negligent supervision. (Doc. 73 at 11:26-12:1). As discussed herein,
                                    25 there is more than ample evidence of Mr. Dion’s negligence. Therefore, Defendants should
                                    26 deny Defendants’ Motion for Summary Judgment.
                                    27
                                    28   17   The Policy listed 12 different categories to determine operation expenses.

                                                                                       13
                                          Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 14 of 19



                                     1         D.     Breach of Contract
                                     2         To determine whether a claim based on a breach of duty sounds in contract, this
                                     3 court looks to “whether the defendant would have a duty of care under the circumstances
                                     4 even in the absence of a contract.” Premium Cigars Intern., Ltd. v. Farmer–Butler–Leavitt
                                     5 Ins. Agency, 208 Ariz. 557, 568, ¶ 33, 96 P.3d 555, 566 (App.2004) (quoting Ramsey Air
                                     6 Meds, LLC v. Cutter Aviation, Inc., 198 Ariz. 10, 15, ¶ 27, 6 P.3d 315, 320 (App.2000)),
                                     7 abrogated on other grounds by Webb, 217 Ariz. 363. If the obligation of the party would
                                     8 have arisen even without a contract in place, then the obligation sounds in tort and will not
                                     9 support a breach of contract claim. Id.; see also Barmat v. John & Jane Doe Partners A–
                                    10 D, 155 Ariz. 519, 523, 747 P.2d 1218, 1222 (1987) (explaining that “where the implied
                                    11 contract does no more than place the parties in a relationship in which the law then imposes
5055 North 12th Street, Suite 101




                                    12 certain duties recognized by public policy, the gravamen of the subsequent action for
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 breach is in tort, not contract”)
         480.999.4556




                                    14         The Arizona Court of Appeals has held that:
                                    15                The liability of an insurance agent or broker to his principal
                                                      depends upon the nature of the contract between them. An
                                    16                agent may unconditionally contract to provide insurance, and
                                                      if he fails to do so, the agent may be liable for the resulting loss
                                    17                from his breach of contract, or, the broker or agent may make
                                                      himself liable under a contract requiring the agent to act in
                                    18                good faith and with reasonable diligence to secure insurance
                                                      for his principal. As to this latter type of contract the agent is
                                    19                held liable to his principal if, on failing to secure insurance, he
                                                      does not promptly notify his principal of this fact and a loss
                                    20                occurs which is uninsured because of such failure to notify.
                                    21 Oney v. Barnes, 5 Ariz. App. 460, 462, 428 P.2d 124, 126 (1967) (citations and internal
                                    22 quotes omitted).
                                    23         MATL has alleged numerous breaches of duty on the part of the Defendants. Among
                                    24 these duties are duties that arise from the contract between MATL and Defendants. For
                                    25 example, the contract required that Defendants provide “risk management consultation” to
                                    26 MATL. PSOF ¶ 25. However, as discussed herein, the Defendants have failed to provide
                                    27 any risk management services regarding its procurement of BI insurance for MATL. Their
                                    28

                                                                                      14
                                          Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 15 of 19



                                     1 failure to perform those services has resulted in substantial damages for MATL. DSOF ¶
                                     2 54.
                                     3         E.     There is a Material Issue of Fact Regarding MATL’s Good Faith and
                                                      Fair Dealing Claim
                                     4
                                     5         In Arizona, a claim for breach of the implied covenant of good faith and fair dealing
                                     6 may be maintained even if an express contract provision relates to the same subject. Bike
                                     7 Fashion Corp. v. Kramer, 202 Ariz. 420, 424, ¶ 17, 46 P.3d 431, 435 (App. 2002)
                                     8 (“Because a party can breach the covenant of good faith and fair dealing if the contract
                                     9 speaks to the same subject, when the express terms are presumed to be the best indicator
                                    10 of the parties' reasonable expectations, it follows that a party may breach the covenant even
                                    11 if the express terms speak to a “related subject.”) The Court in Bike Fashion also held:
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12                Arizona law recognizes that a party can breach the implied
                                                      covenant of good faith and fair dealing both by exercising
      Phoenix, AZ 85014




                                    13
         480.999.4556




                                                      express discretion in a way inconsistent with a party's
                                                      reasonable expectations and by acting in way not expressly
                                    14                excluded by the contract's terms but which nevertheless bear
                                                      adversely on the party's reasonably expected benefits of the
                                    15                bargain.
                                    16 Bike Fashion Corp., 202 Ariz. at 424.
                                    17         Here, the Defendants failed to adequately inform MATL of the provisions of the
                                    18 Policy. PSOF ¶¶ 55, 69. In so doing, Defendants interfered with and deprived MATL the
                                    19 benefit of its bargain with Defendants. This denied MATL its reasonably expected benefits
                                    20 under the contract.
                                    21         F.     Reasonable Expectation
                                    22         The doctrine of reasonable expectations focuses on what the plaintiff reasonably
                                    23 believed with regard to coverage. Gordinier v. Aetna Casualty & Surety Co.,154 Ariz. 266,
                                    24 272-73 742 P.2d 277, 283-84 (1987).
                                    25         The Arizona Supreme Court has outlined four scenarios in which the reasonable
                                    26 expectations doctrine applies:
                                    27         1. Where the contract terms, although not ambiguous to the court, cannot be
                                    28 understood by the reasonably intelligent consumer who might check on his or her rights...;

                                                                                     15
                                          Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 16 of 19



                                     1         2. Where the insured did not receive full and adequate notice of the term in question,
                                     2 and the provision is either unusual or unexpected, or one that emasculates apparent
                                     3 coverage;
                                     4         3. Where some activity which can be reasonably attributed to the insurer would
                                     5 create an objective impression of coverage in the mind of a reasonable insured; or
                                     6         4. Where some activity reasonably attributable to the insurer has induced a particular
                                     7 insured reasonably to believe that he has coverage, although such coverage is expressly
                                     8 and unambiguously denied by the policy.
                                     9 Id.
                                    10         Situations two and three discussed in Gordinier apply to this case. As described
                                    11 herein, MATL did not receive notice of any terms of the Policy because MATL did not
5055 North 12th Street, Suite 101




                                    12 receive a copy of the Policy until June 24, 2016 due to the Policy having the incorrect
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 address. PSOF ¶ 64. Further, Mr. Owen had a telephonic conversation with Mr. Dion in
         480.999.4556




                                    14 June 2015, in which Mr. Dion told Mr. Owen that BI coverage is calculated weekly and
                                    15 Mr. Owen told Mr. Dion that MATL does $20,000 per week. PSOF ¶¶ 22, 74. The Renewal
                                    16 Letter, which is the one document that Mr. Owen received prior to the Incident on June 9,
                                    17 2016, stated that MATL’s BI coverage was $20,000. The Renewal Letter did not specify
                                    18 whether the BI coverage was weekly, monthly, annually, or otherwise. PSOF ¶ 74. Because
                                    19 Mr. Dion told Mr. Owen that the BI was calculated weekly, Mr. Owen understood that the
                                    20 $20,000 amount stated in the Renewal Letter was a weekly amount. Id.
                                    21         G.     Damages
                                    22                1.     MATL’s settlement agreement is not admissible
                                    23         Pursuant to Rule 408, this Court should not consider the communications between
                                    24 MATL’s then counsel and his negotiations for a settlement with a third-party insurance
                                    25 company and the resulting settlement. Fed. R. Evid. 408(a); CSOF ¶¶ 48-53.
                                    26         If the Court determines that Rule 408 does not apply, MATL’s settlement demand
                                    27 to the third-party insurance, dated September 16, 2016, was for $1,163,917.22. DSOF ¶
                                    28 51. Three months later, on November 4, 2016, MATL entered into a settlement agreement

                                                                                     16
                                          Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 17 of 19



                                     1 with the third-party for a total of $456,000—$707,917.22 less than the September 16, 2016
                                     2 demand. PSOF ¶ 86. In fact, MATL’s settlement with the third-party did not include any
                                     3 amount for loss of income. PSOF ¶ 88.
                                     4         Defendants request that this Court determine that the entire $456,000 was for lost
                                     5 income, and deduct $456,000 from any award MATL receives in this matter. This
                                     6 argument should be rejected. Defendants have not produced any evidence that any portion
                                     7 of the $456,000 was for lost profits. (See Doc. 74).
                                     8         Further, “[t]he collateral source rule is well established in Arizona tort law.”
                                     9 Michael v. Cole, 122 Ariz. 450, 452, 595 P.2d 995, 997 (1979);  see also S. Dev. Co. v.
                                    10 Pima Capital Mgmt. Co., 201 Ariz. 10, ¶ 33, 31 P.3d 123, 134 (App.2001). The Arizona
                                    11 Supreme Court has held that the collateral source rule requires that “‘[p]ayments made to
5055 North 12th Street, Suite 101




                                    12 or benefits conferred on the injured party from other sources are not credited against the
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 tortfeasor's liability, although they cover all or a part of the harm for which the tortfeasor
         480.999.4556




                                    14 is liable.” ’ Taylor v. S. Pac. Transp. Co., 130 Ariz. 516, 519, 637 P.2d 726, 729 (1981),
                                    15 quoting Restatement (Second) of Torts § 920A(2) (1979);  see also Hall v. Olague, 119
                                    16 Ariz. 73, 73, 579 P.2d 577, 577 (App.1978) (“The so-called ‘collateral source rule’ states
                                    17 that total or partial compensation for an injury which the injured party receives from a
                                    18 collateral source wholly independent of the wrongdoer does not operate to reduce the
                                    19 damages recoverable from the wrongdoer.”). As such, the Defendants do not get the benefit
                                    20 of a collateral source payment, such as the $456,000 MATL received as part of its
                                    21 settlement with a third-party insurance carrier for the damages caused due to the Incident
                                    22 on June 9, 2016.
                                    23                 2.     Defendants are liable to MATL for the resulting damages due to
                                                              their failure to procure the appropriate insurance
                                    24
                                    25         Under Arizona law, “[a]ll that is required in negligence cases is for the plaintiff to
                                    26 present probable facts from which negligence and causal relations may be reasonably
                                    27 inferred.” Purcell v. Zimbelman, 18 Ariz. App. 75, 82 (1972). A negligence plaintiff need
                                    28 only “introduce evidence which affords a reasonable basis for the conclusion that it is more

                                                                                     17
                                          Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 18 of 19



                                     1 likely than not that the conduct of the defendant was a substantial factor in bringing about
                                     2 the result.” Id.
                                     3          An insurance broker who undertakes to procure insurance for another and through
                                     4 fault or neglect fails to do so is liable to the insured for resulting damages. Insurance
                                     5 Management of Washington, Inc. v. Eno & Howard Plumbing Corp., 348 A.2d 310 (D.C.
                                     6 1975).
                                     7          Here, MATL’s damages expert determined that as a result of Defendants not
                                     8 procuring the appropriate amount of insurance, MATL’s damages are in the range of
                                     9 $1,148,500 to $1,483,600. DSOF ¶ 54; CSOF ¶ 54.
                                    10 III.     CONCLUSION
                                    11          For the foregoing reasons, Plaintiff requests that this Court deny Defendants’
5055 North 12th Street, Suite 101




                                    12 Motion for Summary Judgment.
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13
         480.999.4556




                                              RESPECTFULLY SUBMITTED this 1st day of April 2019.
                                    14
                                    15                                            MILLS + WOODS LAW, PLLC
                                    16
                                    17                                            By       /s/ Sean A. Woods
                                                                                         Robert T. Mills
                                    18                                                   Sean A. Woods
                                                                                         Jordan C. Wolff
                                    19                                                   5055 North 12th Street, Suite 101
                                                                                         Phoenix, AZ 85014
                                    20                                                   Attorneys for Plaintiff

                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                    18
                                          Case 2:17-cv-03038-SMB Document 80 Filed 04/01/19 Page 19 of 19



                                     1                              CERTIFICATE OF SERVICE
                                     2         I hereby certify that on April 1, 2019, I electronically transmitted the foregoing
                                     3 document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
                                     4 of Electronic Filing to the following ECF registrants:
                                     5 Robert B. Zelms
                                     6 Nishan J. Wilde
                                       MANNING & KASS
                                     7 ELLROD, RAMIREZ, TRESTER LLP
                                       3636 North Central Avenue, 11th Floor
                                     8 Phoenix, Arizona 85012
                                     9 Attorneys for Defendants
                                    10
                                                                                                /s/ Elisabeth Small
                                    11
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13
         480.999.4556




                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                   19
